DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103 as being anticipated by Melkent et al. (US 20150100126 A1) (hereon referred to as Melkent) further in view of Lindemann (US 8206390 B2).
	Melkent teaches an inserting angle-adjustable implant cage (see Figs. 1-3) for oblique lumbar interbody fusion surgery, comprising: 
a first member (12) configured to be inserted between vertebral bodies; 
	a second member (60) coupled to a front surface of the first member; 
	a screw hole (72) formed through the second member; 
a screw (42a) fastened to the screw hole; and 
a vertical coupling hole (46) vertically formed through the first member so as to couple the second member thereto (see Fig. 2), wherein the second member is slidable a predetermined distance along a front circumference of the first member, while it is coupled to the vertical coupling hole (see Para. [0055]) (claim 1),
further comprising: 
a coupling protrusion (92) protruding backward from a back surface of the second member; and 
a vertical bar (94) coupled to the coupling protrusion of the second member and mounted to the vertical coupling hole (46) (claim 2),
further comprising a horizontal coupling hole (48) formed in a transversal direction in the front surface of the first member and communicating with the vertical coupling hole (46) (claim 3),
 wherein the second member has two screw holes as outlined above, however fails to teach the second member including: 
a second-first member with a coupling protrusion formed thereon; and 
a second-second member and a second-third member provided above and below the second-first member to receive upper and lower ends of the second-first member inserted therein (claim 1), wherein the second-first member includes a central portion, an upper portion and a lower portion extended upward and downward from the central portion, and widths of the upper portion and the lower portion are smaller than a width of the central portion (claim 6), wherein the second-second member and the second-third member are slidably movable relative to the second-first member in up-and-down directions (claim 13).
Lindemann teaches a bone plate (see Figs. 1 and 3) with a first-second member (16), which comprises coupling protrusions (24 and 28), and furthermore comprises a second-second member (18) and a second-third member (20), which are both aligned above and below the first-second member (16), and wherein the first-second member includes a central portion (center for the second-first member), which is wider than an upper portion (taken at the width of the first coupling protrusion) and a lower portion (taken at the width of the second coupling protrusion), and wherein the members are slidable relative to each other (see Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second member of Melkent to have the second-first member with coupling protrusions of Lindemann, as well as the second-second member and the second-third member of Lindemann, as this configuration would allow for the ratcheting system of Lindemann as this allows for movement of the second-second and second-third members towards the second-first member, and to modify such that the second-second member and the second-third member are movable relative to the second-first member in up-and-down directions which may control the loading on the second-first member, as this configuration may and improve fusion (see Para. [0054]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Lindemann as applied to claim 3 above further in view of Moon (US 20180256363 A1).
Melkent teaches an implant cage comprising a first and second member as outlined above, however fails to teach wherein the coupling protrusion of the second member includes a coupling hole formed in an up-and-down direction to receive the vertical bar inserted thereto.  
Moon teaches an implant cage (see Fig. 4) with a first member (110), a second member (121), and coupling protrusion (120), comprising a hole (see the hole through which pin 123 passes), configured to receive a vertical bar (123).
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second member of Melkent to have a hole as taught by Moon, and furthermore to comprise a pin configured to pass through said hole, as this would allow for pivotal motion of the second member relative to the first member, increasing the range of motion possible between the two components.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the application of the Lindemann reference is not applicable because the device is configured for use in a different area of the spine than the device of Melkent. The office disagrees, because although the two devices may differ in area of use, the only concept that Lindemann is relied upon for is the expandable outer plates, which may be useful in a variety of applications. As for the configuration and use of the device, this is taught by Melkent as outlined above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773